                                                   ZIP 06001 $0
                                                '1 ^o<
CSrCfeODl                                        . 0001391655 JUt




                   \Ly^oW ^ CiejX-f G>W^
            ^\()rrVcV ^            ^<A-fS.W(^
             ^-5" *91         ^'V-fCC^
                        Ito
                                                              Case 1:19-cv-00681-JD Document 1-1 Filed 06/21/19 Page 1 of 1




              C6AJt£^iAJ\f CS3&V
